Citation Nr: 1041875	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-30 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.   
He died in December 2005.  The appellant is his surviving spouse.    

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 rating decision, in which the RO, in pertinent 
part, denied a claim for service connection for PTSD for accrued 
benefits purposes.

In September 2010, the appellant testified during a Board hearing 
at the RO before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900 (2010).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death in March 2006, he had a 
claim pending for service connection for PTSD.

2.  The appellant filed her claim for accrued benefits in June 
2006.

3.  The medical opinion evidence of record reasonably establishes 
that the Veteran had PTSD that was etiologically related to in-
service stressors from his Vietnam service.  
 4.  Although it is not shown that the Veteran served in combat, 
the record contains corroborative evidence, which may be 
considered constructively of record at the time of the Veteran's 
death, that one of the Veterans's reported Vietnam stressors-
seeing two fellow servicemen wounded during an attack on the post 
at Long Binh- actually occurred.  


CONCLUSION OF LAW

The criteria for service connection for PTSD, for accrued 
benefits purposes, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Given the favorable outcome detailed below, an 
assessment of VA's duties under the VCAA is not necessary.

II.  Factual Background

The Veteran's service personnel records show that he served in 
Vietnam with the 37th Medical Company from August 1966 to May 
1967.  His military occupational specialty was listed as wheel 
vehicle mechanic.  

An August 1981 marriage certificate shows that the Veteran and 
the appellant were married in Vancouver, Washington on August [redacted], 
1981.  

Records from the Portland Veterans Center from October and 
November 2004 show treatment and evaluation of PTSD.  A November 
2004 social worker's intake evaluation reflects that the Veteran 
reported problems with stress and anger at work.  He was also 
taking amitryptiline and terazosin as sleep aids.  

It was noted that during service, the Veteran volunteered for 
Vietnam.  While stationed near Bien Hoa, although his MOS was 
wheel vehicle mechanic, he spent time in the field as the lead 
man in a five man reconnaissance team.  The team would spend from 
a few days to two weeks away from their base camp.  He went out 
on ambush patrols and stood guard duty on the perimeter.  He 
reported one incident where he was on a convoy at night when it 
was attacked.  During that attack, his best buddy "lost the top 
of his head."  The Veteran was sure he was going to die during 
the night attack.  Additionally, he had exposure to wounded 
soldiers throughout his tour including a two week stint in a 
field hospital where he was treated for malaria.  The Veteran 
noted that he had traumatic memories of the other patients in the 
hospital, many of whom were horribly wounded. 

The social worker noted that the Veteran presented with symptoms 
that were congruent with chronic PTSD.  He had a history of 
alcohol dependence in full sustained remission.  He re-
experienced events from Vietnam in the form of weekly nightmares 
and intrusive thoughts.  Triggers could be anything that reminded 
him of Vietnam.  He also struggled with hyperarousal, 
hypervigilance, sleep disruption, an exaggerated startle response 
and emotional numbing.  Additionally, he had problems with 
chronic anger and the challenge of controlling it.  He was 
isolative and reported that he had no close friends.   The social 
worker concluded that the Veteran was suffering occupational, 
social and emotional impairment stemming from PTSD with secondary 
depression.  

In a January 2005 PTSD stressor questionnaire, the Veteran noted 
that he was with the 37th Medical Company while in Vietnam, as 
part of the 11th Armored Cavalry.   He indicated that he drove 
and rode guard on several convoys from base camp to Long Binh and 
from base camp to other locations.  He reported being on a convoy 
that was ambushed on Highway 1 where both sides took losses in 
November or December 1966, being in the staging area in Long Binh 
at night waiting to convoy back to base camp when the area was 
attacked by mortars and other weapons resulting in two ambulance 
drivers getting wounded; and seeing the body bags coming in to 
the grave registration area while working in the motor pool at 
base camp.  

In a May 2005 rating decision the RO denied service connection 
for PTSD.  

In a July 2005 Notice of Disagreement, the Veteran reported that 
he served with three particular individuals in Vietnam.  He could 
not remember their names exactly but indicated that [redacted] was 
a supply and medical supply clerk who was able to leave Vietnam 
early because he had a brother stationed in Korea.  Also, [redacted] 
[redacted] and [redacted] were both with him when his unit was 
attacked.  Both of these servicemen were injured and medevaced 
out of the staging area somewhere around February or March 1967.  

A December 2005 death certificate shows that the Veteran died on 
December [redacted], 2005 in at Salem Hospital in Salem, Oregon.  

Later in December 2005, the appellant filed a claim for VA death 
benefits, to include accrued benefits.

An excerpt from the Vietnam Order of Battle associated with the 
claims file shows that the 37th Medical Company was a separate 
brigade associated with the 11th Armored Cavalry from September 
1966 to March 1972.  

A July 2009 report from the Center for Unit Records and Research 
(CURR) indicates that by November 1966, the Veteran's unit, the 
37th Medical Company, had established a permanent medical 
clearing station in the midst of jungle type terrain in Long 
Giao, Long Khanh province, 155 kilometers east of Saigon, 
supporting the 11th Armored Cavalry regiment.  The report noted 
that an operational report, lessons learned, from the 11th 
Armored Cavalry documented that the Viet Cong conducted a 
claymore and grenade attack on the convoy staging area near Long 
Binh post on April 17, 1967 as part of their Viet Cong counter-
sweep program.  The data confirmed that three U.S. soldiers 
assigned to the 11th Armored Cavalry were among personnel 
evacuated or hospitalized due to being wounded in action by enemy 
mortar or artillery fire during the Long Binh attack: Specialist 
Four [redacted] (Medic), Private First Class (PFC) [redacted]
[redacted] (Medic) and SP5 [redacted] (Radio Teletype 
Operator).  

A July 2009 supplemental statement of the case noted that were 
the Veteran alive, service connection for PTSD would have been 
granted as the evidence showed a diagnosis of PTSD linked to a 
verifiable stressor in service (i.e. the Long Binh post attack).  
However, as the instant claim is one for service connection for 
PTSD for accrued benefits purposes and the stressor verification 
information from CURR was received after the Veteran passed away, 
the RO found that it did not have a legal basis for granting the 
appellant's accrued benefits claim. 
 

III.  Law and Regulations

Upon the death of an individual receiving VA benefit payments, 
certain persons shall be paid periodic monetary benefits to which 
the deceased beneficiary was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in the 
file at date of death, and due and unpaid.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid as follows: (1) Upon the death of a veteran 
to the living person first listed as follows: (i) his or her 
spouse; (ii) his or her children (in equal shares); (iii) his or 
her dependent parents (in equal shares) or the surviving parent.  
(2) Upon the death of a surviving spouse or remarried surviving 
spouse, to the veteran's children.  (3) Upon the death of a 
child, to the surviving children of the veteran entitled to death 
pension, compensation, or dependency and indemnity compensation.  
(4) In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore the 
expense of last sickness or burial of the veteran.  See 38 C.F.R. 
§ 3.1000(a).

At the time of the Veteran's death, he had a claim pending for 
service connection for PTSD.  For accrued benefits purposes, the 
appellant takes her husband's remaining claims as they stand at 
the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).

An application for accrued benefits must be filed within one year 
after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  In this case, the appellant filed a claim in 
June 2006, clearly within one year of the Veteran's death in 
March 2006

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Further, relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court 
of Appeals for Veterans Claims (Court) set forth the analytical  
framework and line of reasoning for determining whether a Veteran 
was exposed to a recognizable stressor during service, which, as  
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD.  In Zarycki, it was noted that, 
under 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d) and (f), and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service connection 
for PTSD will vary depending on whether the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993).

The determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 Vet.  
App. 283, 289 (1994).  However, the Court has recently held that 
the Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of combat  
experience may also be accepted.  See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be required,  
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98. 

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  The 
Veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 9  
Vet. App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  Moreau  
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet.  
App. 128 (1997).

Recent amendments to the regulations regarding verification of 
PTSD stressors allow for acceptance of the veteran's lay 
testimony regarding claimed stressor events involving hostile or 
terrorist activity in certain circumstances.  75 Fed. Reg. 39843 
(2009) (to be codified at 38 C.F.R. § 3.304(f)(3)).   However, as 
the Board is granting the instant claim based on the presence of 
corroborating evidence of a non-combat stressor, these recent 
amendments will not be discussed.

IV.  Analysis

At the outset, the Board notes that a diagnosis of service-
related PTSD under DSM IV criteria has been reasonably 
established.  In this regard, the December 2004 Veterans Center 
social worker's report reasonably shows that the Veteran was 
diagnosed with PTSD under DSM IV criteria in December 2004.   
Also, this report clearly establishes a link between the 
Veteran's PTSD symptoms and stressor events in service, as the 
social worker clearly related the Veteran's PTSD and associated 
symptomatology to stressors from his service in Vietnam.  

Additionally, the evidence does not establish that the Veteran 
served in combat.  However, the record contains clear 
corroborating evidence of one of the Veteran's reported stressors 
during Vietnam service, the wounding of two of his fellow 
servicemen during an attack on Long Binh in approximately 
February or March 1967.  In this regard, the documentation from 
CURR specifically indicates that in April 1967, Specialist Four 
[redacted] (Medic), and Private First Class (PFC) [redacted]
[redacted] were wounded in an attack on Long Binh.  As these are two 
of the individuals the Veteran identified as being wounded at 
Long Binh during this approximate time frame, and as these 
individuals were from the 11th Armored Cavalry, a regiment with 
which the Veteran's unit was associated, the Board finds that the 
CURR information reasonably corroborates the Veteran's reported 
stressor.  Accordingly, the evidence of record establishes all 
the necessary criteria for granting service connection for PTSD.  
38 C.F.R. § 3.304(f).

The Board notes, however, that in a claim for accrued benefits, 
VA may only consider the evidence in the claims file at the date 
of death when determining whether to grant the benefit sought.  
38 C.F.R. § 3.1000(d).  For this reason, the RO denied the 
appellant's accrued benefits claim, finding that the evidence 
from CURR corroborating the Veteran's claimed stressor was not 
associated with the claims file at the date of death.  However, 
in a recent holding, the Court found that records from CURR 
constitute service department records within the meaning of the 
regulation requiring VA to reconsider any claim (to reopen) when 
official service department  records are received, which existed 
and had not been associated with the claims file when VA first 
decided the claim.  Vigil v. Peake, 22 Vet. App. 63, 66 (2007).  
The Court noted that the Secretary had explicitly cited CURR 
records as an example of the type of evidence to be considered, 
as long as the claimant has provided sufficient information for 
VA to identify the records.  Vigil, 22 Vet. App. 63, 66 (2007).   
See also 70 Fed. Reg. at 35, 390.  

The Board notes that although the instant claim is not a claim to 
reopen, the CURR records corroborating the Veteran's reported 
stressor of the attack on Long Binh were in existence well before 
the Veteran died.  Additionally, prior to his death, the Veteran 
had provided sufficient information for VA to identify the 
information from CURR pertaining to this stressor.  Accordingly, 
by analogy to the finding in Vigil, the Board finds that the CURR 
records may be considered as constructively of record at the time 
of the Veteran's death.  Accordingly, the records may be used to 
corroborate the Veteran's reported stressor.  

In summary, the appellant filed a timely claim for accrued 
benefits and at the time of the Veteran's death, there was 
sufficient evidence of record to establish all elements of the 
underlying claim for service connection for PTSD.





ORDER

Service connection for posttraumatic stress disorder (PTSD), for 
accrued benefits purposes is granted.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


